KRAMER LEVIN NAFTALIS & FRANKEL LLP February 28, 2013 Stralem Fund 645 Madison Avenue New York, New York 10022 Re: Stralem Fund File Nos. 2-34277; 811-1920 We hereby consent to the reference of our firm as counsel in Post-Effective Amendment No. 64 to Stralem Fund's Registration Statement on Form N-1 A (Amendment No. 44 under the Investment Company Act of 1940). In addition, we hereby consent to the incorporation by reference of our opinion as to the legality of the securities being registered, which was filed on February 29, 1999 as an Exhibit to Post-Effective Amendment No. 41. Very Truly Yours, Kramer Levin Naftalis & Frankel LLP 1 NEW YORK NY 10036-2714 PHONE 212.715.9100 FAX 212.715.8000 WWW.KRAMERLEVIN.COM ALSO AT 47 AVENUE HOCHE 75008PARIS FRANCE
